Exhibit 10.2

FIRST AMENDMENT TO LEASE

THIS AMENDMENT (“Amendment”) is made effective as of the 17th day of October
2005, by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania
limited partnership (hereinafter called ‘Landlord’), and ev3, INC., a Delaware
corporation (hereinafter called “Tenant”),

BACKGROUND:

A.                                   Landlord and Tenant arc parties to that
certain Lease dated as of May 3, 2002 (the “Lease”) for certain premises
containing approximately 63,891 rentable square feet in the Building known as
Nathan Lane Technology Center and having an address of 4600 Nathan Lane,
Plymouth, Minnesota.

B.                                     At Tenant’s request. Landlord has agreed
to expand the parking lot serving the Property on the terms and conditions set
forth in this Amendment.

AMENDMENT:

Now therefore, for good and valuable consideration, the receipt and legal
sufficiency of’ which the parties acknowledge, the parties agree as follows:

1.                                       Parking Lot Expansion.

(a)                                  Landlord and Tenant hereby approve the
plans for the expanded parking lot and related improvements (the “Parking
Improvements”) attached to this Amendment as Exhibit “A” (the “Plans”). Landlord
shall secure from the Contractor performing the Parking Improvements for the
benefit of the Landlord and the Tenant a warranty that the Parking Improvements
will be of good quality free from defects for a period of I (one) year and
suitable for the intended uses.

(b)                                 Subject to the issuance of all necessary
permits and approvals, Landlord shall complete the Parking Improvements, at
Tenant’s expense, in accordance with the Plans. The target completion date for
the Parking Improvements is November 30, 2005, subject to extension for delays
due to weather or any other cause beyond the reasonable control of Landlord or
Landlord’s contractors or suppliers.

(c)                                  Tenant shall be responsible for the
aggregate of all costs, expenses and fees incurred by or on behalf of Landlord
in connection with the Parking Improvements (the “Tenant’s Costs”), including
without limitation (i) architectural, engineering and design costs, (ii) all
other costs incurred in


--------------------------------------------------------------------------------


connection with obtaining the necessary permits and approvals, (iii) reasonable
attorneys’ fees incurred in connection with the preparation and negotiation of
agreements, easements, consents and other documentation necessary or appropriate
10 the Parking Improvements, including this Amendment, (iv) the cost charged to
Landlord by Landlord’s general contractor and all subcontractors for performing
such construction, (v) the cost to Landlord of performing directly any portion
of such construction and (vi) an administrative and construction management fee
rot Landlord’s supervision of such construction in an amount equal to four
percent (4%) of the aggregate costs incurred by or on behalf of Landlord in
connection with such construction.

(d)                               Tenant shall pay Tenant’s Costs to Landlord,
as and when incurred by Landlord, within 10 business days after Tenant’s receipt
of each invoice from Landlord for Tenant’s Costs. At Tenant’s request, Landlord
shall provide Tenant copies of invoices, contracts or other reasonable
supporting documentation from its contractors, suppliers and other vendors
documenting those Tenant’s Costs for which Landlord is then seeking payment from
Tenant. Based on the best information currently available to Landlord, Landlord
estimates that Tenant’s Costs will not exceed $350,000. Tenant has no obligation
to pay more than $350,000 (the “Cap”) toward Tenant’s Costs unless Tenant agrees
in writing to pay the excess. Landlord has no obligation to incur costs and
expenses in excess of the Cap absent such written agreement by Tenant to cover
the excess. If after the date hereof Landlord gains knowledge that leads
Landlord to believe that the Tenant’s Costs will exceed the Cap, whether because
of soil conditions
discovered during the course of construction or otherwise, Landlord shall so
notify Tenant and consult with Tenant regarding Tenant’s Costs. In such event
Landlord shall have no obligation to continue with the construction of the
Parking Improvements unless Tenant agrees in writing to cover the Tenant’s Costs
in excess of the Cap. Absent such agreement, Landlord shall have the right to
cease construction, and in such event Tenant shall reimburse Landlord for all
Tenant’s Costs incurred by Landlord through that date, together with all
additional out-of- pocket costs and expenses reasonably incurred by Landlord in
connection with the cessation of the project and any restoration work Landlord
reasonably deems necessary or advisable.

2.                                       Exclusive Use.  Tenant shall have the
exclusive use, for parking purposes, of the expansion parking area constructed
pursuant to this Amendment for the Lease Term. Landlord shall not permit any
other tenant or party to park in the parking area expanded pursuant to this
Amendment for the Lease Term.

3.                                       Operating Expenses.  Section 1(c) of
the Lease notwithstanding, Tenant shall he responsible for 100% of the Annual
Operating Expenses related to the expansion parking area.

4.                                       Defined Terms.  All capitalized terms
used in this Amendment not separately defined herein shall have the meaning
given them in the Lease.


--------------------------------------------------------------------------------


5.                                       Full Force and Effect.  All of the
terms and conditions of the Lease not inconsistent with this Amendment shall
remain unmodified and in full force and effect.

6.                                       Counterparts. This Amendment may be
executed in counterparts and may be delivered by facsimile transmittal of signed
original counterparts.

The parties have executed this First Amendment as of the date stated above.

TENANT:

 

ev3 Inc.

 

 

 

By:

/s/Patrick D. Spangler

 

 

 

     Patrick D. Spangler

 

 

Its:

CFO

 

 

LANDLORD:

 

LIBERTY PROPERTY LIMITED

 

PARTNERSHIP

 

 

 

By:

Liberty Property Trust, its Sole General

 

 

 Partner

 

 

 

 

 

 By:

/s/Robert L. Kiel

 

 

 

 

Robert L. Kiel

 

 

 

Senior Vice President

 

 

 

Regional Director

 


--------------------------------------------------------------------------------